Name: Commission Regulation (EEC) No 3872/89 of 21 December 1989 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 89 Official Journal of the European Communities No L 374/59 COMMISSION REGULATION (EEC) No 3872/89 of 21 December 1989 fixing the aid for soya beans the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2(7) thereof, Having regard to Council Regulation 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 3305/89 (4), as last amended by Regulation (EEC) No 3588/89 (*); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3305/89 to Article 1 The amount of the aid provided for in Regulation (EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 22 December 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 151 , 10 . 6. 1985, p. 15. 0 OJ No L 197, 26. 7. 1988, p. 11 . (3) OJ No L 201 , 27. 7. 1988, p. 2. 0 OJ No L 320, 1 . 11 . 1989, p. 64. 0 OJ No L 350, 1 . 12. 1989, p. 42. No L 374/60 Official Journal of the European Communities 22. 12. 89 ANNEX to the Commission Regulation of 21 December 1989 fixing the aid for soya beans (ECU/100 kg) \ Seed harvested in I Spain Portugal another MemberState Seed processed in current period  Spain  Portugal  another Member State 0,000 18,168 18,168 26,095 26,095 0 26,095 26,095 26,095 26,095 Seed processed in first period  Spain  Portugal  another Member State 0,000 18,188 18,188 26,115 26,115 0 26,115 26,115 26,115 26,115 Seed processed in second period  Spain  Portugal  another Member State 0,000 18,221 18,221 26,148 26,148 0 26,148 26,148 26,148 26,148 Seed processed in third period  Spain  Portugal  another Member State 0,000 18,271 18,271 26,198 26,198 0 26,198 26,198 26,198 26,198 Seed processed in fourth period  Spain  Portugal  another Member State 0,000 18,781 18,781 26,708 26,708 0 26,708 26,708 26,708 26,708 Seed processed in fifth period  Spain  Portugal  another Member State 0,000 19,118 19,118 27,045 27,0450 27,045 27,045 27,045 27,045 (*) Special aid.